Citation Nr: 1035510	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bleeding ulcers.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 
1993, and from September 25, 1996 to October 4, 1996.

This matter came before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in May 2007.  A transcript of the 
hearing has been associated with the claims file.

The Board remanded the appeal in December 2007 for additional 
development of the record.  In November 2008 the Board denied the 
Veteran's claims.  The Veteran timely appealed to the Court of 
Appeals for Veterans Claims (Court).  In April 2010, the Court 
granted the parties' Joint Motion for Remand (JMR), remanding the 
appeal for further adjudication consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to 
ensure compliance with its December 2007 remand.  Specifically, 
the parties agreed that a January 2008 VA examination report and 
a May 2008 addendum were insufficient because the examiner failed 
to provide supporting rationale for his opinion.  The parties 
also pointed out that the May 2008 examiner's opinion did not 
account for lay evidence concerning continuity of symptomatology 
with respect to the Veteran's claims for colitis and bleeding 
ulcers.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  Where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the deficiencies pointed out by the parties to the 
JMR, the Board has determined that additional development is 
necessary in this case.  Accordingly, the case is REMANDED for 
the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
his claimed bleeding ulcers and colitis.  The 
claims folder should be forwarded to the 
examiner for review, and the examiner should 
be directed to elicit a complete history from 
the Veteran, to include a discussion of any 
pertinent symptoms he experienced during and 
following service.  

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should identify all currently 
present gastrointestinal diagnoses.  With 
respect to each currently present diagnosis, 
the examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
diagnosis is related to any disease or injury 
in service.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report, to include reference 
to pertinent evidence where appropriate.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
his claimed pulmonary disability.  The claims 
folder should be forwarded to the examiner 
for review, and the examiner should be 
directed to elicit a complete history from 
the Veteran, to include a discussion of any 
pertinent symptoms he experienced during and 
following service.   

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should identify all currently 
present pulmonary diagnoses.  With respect to 
each currently present diagnosis, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
diagnosis is related to any disease or injury 
in service.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report, to include reference 
to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


